Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 05/16/2022.      

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17231790 filed on 04/15/2021.
Priority #			 Filling Data			 Country
10-2020-0047007		2020-04-17			  KR
10-2021-0049191                    2021-04-15                               KR

Response to Amendment
4.	The Amendment filed on amendment filed on 05/16/2022 has been received . Independent claims 1,11, 20  have been amended. Claims 1-20  are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 05/16/2022, pages 6-9 have been fully considered.
	
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1).	 Basically, the applicant argued that the prior art (Boyce et al. (US 20200154121) and in view of Wu et. al (CN 110637463)) does not teach the limitations of:
“wherein the priorities are assigned based on a dependency of the view images,” as recited by amended independent claims since “referring to Wu, the priority of decoding and rendering of video is determined based on the user's head orientation and viewport information. So, in Wu, the priority is only determined variably dependent on the user’s head orientation information, and, therefore, Wu does not teach or disclose or suggest such that it is not possible to see that the priority is assigned to each of the view images”  (remark, page 6-7).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Boyce et al. (US 20200154121) and in view of Wu et. al (CN 110637463) and Bouazizi (US 20120173748)  teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, Bouazizi discloses that wherein the priorities are assigned based on a dependency of the view images as in paragraph 0029, as: “As a consequence, video decoding dependencies, and hence priorities, may be developed among the views … a higher-priority base view and lower-priority secondary view may be encoded with a dependency of the secondary view on the base view”; in which, the dependency of the secondary view on the basic view affects the  assigning of the priority.
Therefore, the combination of  Boyce, Wu and Bouazizi discloses that “wherein the priorities are assigned based on a dependency of the view images,” as recited by amended independent claims.
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  Boyce, Wu and Bouazizi discloses that “wherein the priorities are assigned based on a dependency of the view images,” as recited by amended independent claims.	

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
7.	Claims 1, 11, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 20200154121) and in view of Wu et. al (CN 110637463) ) and further in view of Bouazizi (US 20120173748).   

	Regarding claim 1, Boyce  teaches a video decoding method (fig. 3, fig. 2) comprising: 
	receiving a plurality of atlases (fig. 2, 134/136) and metadata (fig. 2, 206); 
	unpacking patches included in the plurality of atlases based on the plurality of atlases and the metadata (fig. 2, 134; paragraph 0017, … The multi-dimensional video decoder 102 also further includes an atlas patch occupancy map generator 114 communicatively coupled to the depth video decoder 110 and the metadata parser 112; paragraph 0022, …include patches' parameters specifying how each patch extracted from a given view is packed in a given atlas and the entity each patch belongs to along with the grouping; the decoding process is unpacking process );  
	reconstructing view images (fig. 1, texture views 142) including an image of a basic view and images of a plurality of additional views (fig. 1, 142 is basic view and 144 depth views are a plurality of additional views), by unpruning the patches based on the metadata (as shown in fig. 1/fig. 2; paragraph 0033, … the same views, atlases, and patches are used in bitstream 128 as are present in bitstream 126. For example, all the atlas component video sequences including the texture atlases 130 and the depth atlases 132 are decoded and re-encoded using just video encoding, optional resampling via resamplers 204A and 204B, and decoding; the decoding is recontructing); 
	and synthesizing an image of a target playback view based on the view images (fig. 1, view selector; paragraph 0020, … the depth atlases 132 and texture atlases 130 may be output as a sequence of decoded picture pairs of synchronized decoded texture pictures and decoded depth pictures; it is for playback as suggested in paragraph 0008, During playback on normal flat display, a viewer has control of the viewing direction like a panorama).
	It is noticed that Boyce does not disclose explicitly the metadata is data related to priorities of the view images.
	Wu disclose of the metadata is data related to priorities of the view images (as shown in page 11, last paragraph, , head orientation information and/or viewport information only for priority decoding and rendering relative to 360 degree video area currently viewed by the user; in which, the head orientation information and/or viewport information is  metadata is data related to priorities of the view images).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata is data related to priorities of the view images as taught by Wu as a modification to the method of Boyce for the benefit of priority the user’s view.
	It is noticed that Boyce does not disclose explicitly the priorities are assigned based on a dependency of the view images.
	Bouaziz disclose of the priorities are assigned based on a dependency of the view images (paragraph 0029, as: “As a consequence, video decoding dependencies, and hence priorities, may be developed among the views … a higher-priority base view and lower-priority secondary view may be encoded with a dependency of the secondary view on the base view”; in which, the dependency of the secondary view on the basic view affects the  assigning of the priority).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the priorities are assigned based on a dependency of the view images as a modification to the method for the benefit to increase the compression efficiency (paragraph 0029).


	Regarding claim 11, Boyce  teaches a video encoding method (fig. 1) comprising: 
	designating of view images including an image of a basic view and images of a plurality of additional views (fig. 1, 142 is basic view and 144 depth views are a plurality of additional views); 
	generating patches by pruning the view images (paragraph 0022, … to detect and output the atlas parameters 136 and camera parameters 138. For example, the atlas parameters 136 can include patches' parameters specifying how each patch extracted from a given view is packed in a given atlas and the entity each patch belongs to along with the grouping and depth occupancy coding parameters. For example, the entity may be an object; when patches are generated, it prunes views by view selection information 140); 
	generating a plurality of atlases (fig. 1, 134/136), into which the patches are packed (paragraph 0022, … the atlas parameters 136 can include patches' parameters specifying how each patch extracted from a given view is packed in a given atlas and the entity each patch belongs to along with the grouping and depth occupancy coding parameters. For example, the entity may be an object);
	generating metadata (fig. 1, metadata 112);
	and encoding the plurality of atlases and the metadata (as shown in fig. 1, multi-dimensional video encoder 106 encodes the plurality of atlases and the metadata); 
	It is noticed that Boyce does not disclose explicitly designating priorities of view images; and the metadata is data related to priorities of the view images.
	Wu disclose of designating priorities of view images (page 22, 2nd last paragraph,  , the renderer can use feedback information to priority area for rendering user viewing ) the metadata is data related to priorities of the view images (as shown in page 11, last paragraph, , head orientation information and/or viewport information only for priority decoding and rendering relative to 360 degree video area currently viewed by the user; in which, the head orientation information and/or viewport information is  metadata is data related to priorities of the view images).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that designating priorities of view images the metadata is data related to priorities of the view images as taught by Wu as a modification to the method of Boyce for the benefit of priority the user’s view.
	It is noticed that Boyce does not disclose explicitly the priorities are assigned based on a dependency of the view images.
	Bouaziz disclose of the priorities are assigned based on a dependency of the view images (paragraph 0029, as: “As a consequence, video decoding dependencies, and hence priorities, may be developed among the views … a higher-priority base view and lower-priority secondary view may be encoded with a dependency of the secondary view on the base view”; in which, the dependency of the secondary view on the basic view affects the  assigning of the priority).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the priorities are assigned based on a dependency of the view images as a modification to the method for the benefit to increase the compression efficiency (paragraph 0029).

	Regarding claim 20, Boyce  teaches a non-transitory computer-readable storage medium including a bitstream decoded by a video decoding method (fig. 5; paragraph 0053, the computer readable medium 500 may include code configured to direct the processor 502 to perform the methods described herein) the video decoding method (fig. 3, fig. 2) comprising: 
	receiving a plurality of atlases (fig. 2, 134/136) and metadata (fig. 2, 206); 
	unpacking patches included in the plurality of atlases based on the plurality of atlases and the metadata (fig. 2, 134; paragraph 0017, … The multi-dimensional video decoder 102 also further includes an atlas patch occupancy map generator 114 communicatively coupled to the depth video decoder 110 and the metadata parser 112; paragraph 0022, …include patches' parameters specifying how each patch extracted from a given view is packed in a given atlas and the entity each patch belongs to along with the grouping; the decoding process is unpacking process ); 
	reconstructing view images (fig. 1, texture views 142) including an image of a basic view and images of a plurality of additional views (fig. 1, 142 is basic view and 144 depth views are a plurality of additional views), by unpruning the patches based on the metadata (as shown in fig. 1/fig. 2; paragraph 0033, … the same views, atlases, and patches are used in bitstream 128 as are present in bitstream 126. For example, all the atlas component video sequences including the texture atlases 130 and the depth atlases 132 are decoded and re-encoded using just video encoding, optional resampling via resamplers 204A and 204B, and decoding; the decoding is recontructing); 
	and synthesizing an image of a target playback view based on the view images (fig. 1, view selector; paragraph 0020, … the depth atlases 132 and texture atlases 130 may be output as a sequence of decoded picture pairs of synchronized decoded texture pictures and decoded depth pictures; it is for playback as suggested in paragraph 0008, During playback on normal flat display, a viewer has control of the viewing direction like a panorama).
	It is noticed that Boyce does not disclose explicitly the metadata is data related to priorities of the view images.
	Wu disclose of the metadata is data related to priorities of the view images (as shown in page 11, last paragraph, , head orientation information and/or viewport information only for priority decoding and rendering relative to 360 degree video area currently viewed by the user; in which, the head orientation information and/or viewport information is  metadata is data related to priorities of the view images).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata is data related to priorities of the view images as taught by Wu as a modification to the non-transitory computer-readable storage medium of Boyce for the benefit of priority the user’s view.
	It is noticed that Boyce does not disclose explicitly the priorities are assigned based on a dependency of the view images.
	Bouaziz disclose of the priorities are assigned based on a dependency of the view images (paragraph 0029, as: “As a consequence, video decoding dependencies, and hence priorities, may be developed among the views … a higher-priority base view and lower-priority secondary view may be encoded with a dependency of the secondary view on the base view”; in which, the dependency of the secondary view on the basic view affects the  assigning of the priority).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the priorities are assigned based on a dependency of the view images as a modification to the non-transitory computer-readable storage medium for the benefit to increase the compression efficiency (paragraph 0029).

8.	Claims 2-9, 12-18  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 20200154121) and in view of Wu et. al (CN 110637463) and further in view of Bouazizi (US 20120173748) and further in view of TAIBI et. al (EP 3767953).   

	Regarding claim 2, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 1 as discussed above.
	It is noticed that Boyce, does not disclose explicitly the metadata comprises information on the number of priority levels assigned to the plurality of atlases.
	TAIBI disclose of the metadata comprises information on the number of priority levels assigned to the plurality of atlases (fig. 8; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent; when the priority is known, the number of priority is also known).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises information on the number of priority levels assigned to the plurality of atlases as a modification to the method  for the benefit the priority of atlases to be retrieved by a player according to the location of points they represent (paragraph 0127).

	Regarding claim 3, the combination of Boyce, Wu and Bouazizi and TAIBI teaches the limitations of claim 2 as discussed above. In addition, TAIBI further discloses that wherein the metadata comprises first priority level information indicating priorities of the plurality of atlases among a plurality of priority levels according to the information on the number of priority levels (fig. 8; paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent. As illustrated in Figure 8, atlases obtained for the smallest index of depth (Depth 1) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved first), and wherein the unpacking the patches included in the plurality of atlases comprises determining priorities of the plurality of atlases according to the first priority level information (as shown in fig. 6A/6B, patch is associated with depth;  paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent. As illustrated in Figure 8, atlases obtained for the smallest index of depth (Depth 1) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved first. Then atlases obtained for a directly higher index of depth (Depth 2) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved, as well as atlases for the smallest index of depth (Depth 1) and angular sector adjacent to the angular sector corresponding to the point of view of the user (S.sub.1, S-.sub.1), and so on; therefore, unpacking the patches included in the plurality of atlases comprises determining priorities of the plurality of atlases according to the first priority level information). 
	The motivation of combination is the same as in claim 2’s rejection.
	  
	Regarding claim 4, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 1 as discussed above.
	It is noticed that Boyce does not disclose explicitly wherein the metadata comprises second priority level information indicating priority of a current atlas, and wherein the unpacking the patches included in the plurality of atlases comprises determining priority of the current atlas according to the second priority level information.
	TAIBI disclose of the metadata comprises second priority level information indicating priority of a current atlas (fig. 8; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent );
	 and wherein the unpacking the patches included in the plurality of atlases comprises determining priority of the current atlas according to the second priority level information (as shown in fig. 6A/6B, patch is associated with depth;  paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent. As illustrated in Figure 8, atlases obtained for the smallest index of depth (Depth 1) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved first. Then atlases obtained for a directly higher index of depth (Depth 2) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved, as well as atlases for the smallest index of depth (Depth 1) and angular sector adjacent to the angular sector corresponding to the point of view of the user (S.sub.1, S-.sub.1), and so on; therefore, unpacking the patches included in the plurality of atlases comprises determining priorities of the plurality of atlases according to the second priority level information).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology wherein the metadata comprises second priority level information indicating priority of a current atlas, and wherein the unpacking the patches included in the plurality of atlases comprises determining priority of the current atlas according to the second priority level information as a modification to the method  for the benefit the priority of atlases to be retrieved by a player according to the location of points they represent (paragraph 0127).

	Regarding claim 5, the combination of Boyce, Wu and Bouazizi and TAIBI teaches the limitations of claim 4 as discussed above. In addition, TAIBI further discloses that the metadata comprises view number information indicating the number of views applied to the priority of the current atlas (as shown in fig. 2, 1st view 21 and 2nd view 23 are two of views; paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction; in which, user’s gaze direction gives information indicating the number of views applied to the priority of the current atlas).
	The motivation of combination is the same as in claim 4’s rejection.

	Regarding claim 6, the combination of Boyce, Wu and Bouazizi and TAIBI teaches the limitations of claim 5 as discussed above. In addition, TAIBI further discloses that wherein the metadata comprises view identifier information (fig. 2, identify 24) indicating identifiers of views applied to the priority of the current atlas (paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction; in which, user’s gaze direction gives information indicating the number of views applied to the priority of the current atlas), and wherein the unpacking the patches included in the plurality of atlases comprises determining a view applied to the current atlas according to the view identifier information (as shown in fig. 2, step 21, 23, 24, 26 and 27).
	The motivation of combination is the same as in claim 4’s rejection.

	Regarding claim 7, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 1 as discussed above.
	It is noticed that Boyce does not disclose explicitly the metadata comprises third priority level information indicating priorities of the patches included in the plurality of atlases, and wherein the reconstructing the view images comprises unpruning the patches based on the metadata according to the third priority level information.
	TAIBI disclose of explicitly the metadata comprises third priority level information indicating priorities of the patches included in the plurality of atlases (fig. 8; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent; since there are many patches as shown in fig. 5, so there is  third priority level information);
	wherein the reconstructing the view images (paragraph 0060, … to decode the streams and to render the 3D scene, which is the reconstructing the view images)  comprises unpruning the patches based on the metadata according to the third priority level information (as shown in fig. 2, step 22/26 and 27; in which, step 22 and 26 are unpruning the patches based on the metadata according to the third priority level information; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises third priority level information indicating priorities of the patches included in the plurality of atlases, and wherein the reconstructing the view images comprises unpruning the patches based on the metadata according to the third priority level information as a modification to the method  for the benefit the priority of atlases to be retrieved by a player according to the location of points they represent (paragraph 0127).

	Regarding claim 8, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 1 as discussed above.
	It is noticed that Boyce does not disclose explicitly the metadata comprises an identifier indicating a view matching the target playback view among the basic view and the plurality of additional views.
	TAIBI disclose of explicitly the metadata comprises an identifier indicating a view matching the target playback view among the basic view and the plurality of additional views (fig. 2, identify 24; paragraph 0055, identify (24) at least one point of the second
view that is not visible in another view of the 3Dscene…first view or another second view).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises an identifier indicating a view matching the target playback view among the basic view and the plurality of additional views as a modification to the method  for the benefit identify view among a plurality of views (paragraph 0055).

	Regarding claim 9, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 1 as discussed above.
	It is noticed that Boyce does not disclose explicitly the metadata comprises: an identifier of an adjacent view adjacent to the target playback view; and offset information indicating an offset of the target playback view from the adjacent view.
	TAIBI disclose of explicitly the metadata comprises: an identifier of an adjacent view adjacent to the target playback view; and offset information indicating an offset of the target playback view from the adjacent view (fig. 2, 1st view 21 is an adjacent view adjacent to the target playback view, which is 2nd view 23; paragraph 0055, obtaining (21) a first view of the 3D scene, from a first viewpoint… obtaining (23) at least one second view of the 3D scene, from at least one second viewpoint, - for at least one of said second view: ∘ identifying (24) at least one point of the second view that is not visible in another view of the 3D scene… determine (25) a depth range to which said at least one point belongs; ∘ for at least one angular sector among m angular sectors and for at least one depth range among n depth ranges, at least one of m or n being greater than or equal to 2, generate (26) at least one second patch from said second view for the points belonging to said angular sector and said depth range, said at least one second patch comprising a texture component and a depth component; and ∘ build (27) at least one atlas by packing together at least one of the second patch generated for the points belonging to a same angular sector and a same depth range; in which, the atlas is offset information indicating an offset of the target playback view from the adjacent view ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises: an identifier of an adjacent view adjacent to the target playback view; and offset information indicating an offset of the target playback view from the adjacent view as a modification to the method  for the benefit identify view among a plurality of views (paragraph 0055).

	Regarding claim 12, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 11 as discussed above.
	It is noticed that Boyce does not disclose explicitly generating first priority level information indicating priorities of the plurality of atlases among a plurality of priority levels according to information on the number of priority levels, and wherein the metadata comprises the information on the number of priority levels and the first priority level information.
	TAIBI disclose of generating first priority level information indicating priorities of the plurality of atlases among a plurality of priority levels according to information on the number of priority levels (fig. 8; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent );
	and wherein the metadata comprises the information on the number of priority levels and the first priority level information (paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent. As illustrated in Figure 8, atlases obtained for the smallest index of depth (Depth 1) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved first. Then atlases obtained for a directly higher index of depth (Depth 2) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved, as well as atlases for the smallest index of depth (Depth 1) and angular sector adjacent to the angular sector corresponding to the point of view of the user (S.sub.1, S-.sub.1), and so on),
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating first priority level information indicating priorities of the plurality of atlases among a plurality of priority levels according to information on the number of priority levels, and wherein the metadata comprises the information on the number of priority levels and the first priority level information as a modification to the method  for the benefit the priority of atlases to be retrieved by a player according to the location of points they represent (paragraph 0127).

	Regarding claim 13, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 11 as discussed above.
	It is noticed that Boyce does not disclose explicitly generating second priority level information indicating priority of a current atlas, and wherein the metadata comprises the second priority level information.
	TAIBI disclose of generating second priority level information indicating priority of a current atlas (fig. 8; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent );
	 and wherein the metadata comprises the second priority level information (as shown in fig. 6A/6B, patch is associated with depth;  paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent. As illustrated in Figure 8, atlases obtained for the smallest index of depth (Depth 1) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved first. Then atlases obtained for a directly higher index of depth (Depth 2) and angular sector corresponding to the point of view of the user (S.sub.0) should be retrieved, as well as atlases for the smallest index of depth (Depth 1) and angular sector adjacent to the angular sector corresponding to the point of view of the user (S.sub.1, S-.sub.1), and so on; therefore, unpacking the patches included in the plurality of atlases comprises determining priorities of the plurality of atlases according to the second priority level information)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating second priority level information indicating priority of a current atlas, and wherein the metadata comprises the second priority level information as a modification to the method  for the benefit the priority of atlases to be retrieved by a player according to the location of points they represent (paragraph 0127).

	Regarding claim 14, the combination of Boyce, Wu and Bouazizi and TAIBI teaches the limitations of claim 13 as discussed above. In addition, TAIBI further discloses that the metadata comprises view number information indicating the number of views applied to the priority of the current atlas (as shown in fig. 2, 1st view 21 and 2nd view 23 are two of views; paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction; in which, user’s gaze direction gives information indicating the number of views applied to the priority of the current atlas).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 15, the combination of Boyce, Wu and Bouazizi and TAIBI teaches the limitations of claim 14 as discussed above. In addition, TAIBI further discloses that wherein the metadata comprises view identifier information (fig. 2, identify 24) indicating identifiers of views applied to the priority of the current atlas (paragraph 0127, … the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction; in which, user’s gaze direction gives information indicating the number of views applied to the priority of the current atlas), and wherein the unpacking the patches included in the plurality of atlases comprises determining a view applied to the current atlas according to the view identifier information (as shown in fig. 2, step 21, 23, 24, 26 and 27).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 16, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 11 as discussed above.
	It is noticed that Boyce does not disclose explicitly generating third priority level information indicating priorities of the patches included in the plurality of atlases, and wherein the metadata comprises the third priority level information.
	TAIBI disclose of explicitly generating third priority level information indicating priorities of the patches included in the plurality of atlases (fig. 8; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent; since there are many patches, as shown in fig. 5, so there is   third priority level information);
	and wherein the metadata comprises the third priority level information (as shown in fig. 2, step 22/26 and 27; in which, step 22 and 26 are unpruning the patches based on the metadata according to the third priority level information; paragraph 0127, the priority of atlases can be defined according to two parameters: depth from user's position and angle with user's gaze direction. Figure 8 illustrates the priority of atlases to be retrieved by a player according to the location of points they represent).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating third priority level information indicating priorities of the patches included in the plurality of atlases, and wherein the metadata comprises the third priority level information as a modification to the method  for the benefit the priority of atlases to be retrieved by a player according to the location of points they represent (paragraph 0127).

	Regarding claim 17, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 11 as discussed above.
	It is noticed that Boyce does not disclose explicitly determining a target playback view, wherein the metadata comprises an identifier indicating a view matching the target playback view among the basic view and the plurality of additional views.
	TAIBI disclose of explicitly determining a target playback view, wherein the metadata comprises an identifier indicating a view matching the target playback view among the basic view and the plurality of additional views (fig. 2, identify 24; paragraph 0055, identify (24) at least one point of the second view that is not visible in another view of the 3Dscene…first view or another second view).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determining a target playback view, wherein the metadata comprises an identifier indicating a view matching the target playback view among the basic view and the plurality of additional views as a modification to the method  for the benefit identify view among a plurality of views (paragraph 0055).

	Regarding claim 18, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 11 as discussed above.
	It is noticed that Boyce does not disclose explicitly an identifier of an adjacent view adjacent to the target playback view; and offset information indicating an offset of the target playback view from the adjacent view.
	TAIBI disclose of explicitly an identifier of an adjacent view adjacent to the target playback view; and offset information indicating an offset of the target playback view from the adjacent view (fig. 2, 1st view 21 is an adjacent view adjacent to the target playback view, which is 2nd view 23; paragraph 0055, obtaining (21) a first view of the 3D scene, from a first viewpoint… obtaining (23) at least one second view of the 3D scene, from at least one second viewpoint, - for at least one of said second view: ∘ identifying (24) at least one point of the second view that is not visible in another view of the 3D scene… determine (25) a depth range to which said at least one point belongs; ∘ for at least one angular sector among m angular sectors and for at least one depth range among n depth ranges, at least one of m or n being greater than or equal to 2, generate (26) at least one second patch from said second view for the points belonging to said angular sector and said depth range, said at least one second patch comprising a texture component and a depth component; and ∘ build (27) at least one atlas by packing together at least one of the second patch generated for the points belonging to a same angular sector and a same depth range; in which, the atlas is offset information indicating an offset of the target playback view from the adjacent view ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology an identifier of an adjacent view adjacent to the target playback view; and offset information indicating an offset of the target playback view from the adjacent view as a modification to the method  for the benefit identify view among a plurality of views (paragraph 0055).

9.	Claims 10,19  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 20200154121) and in view of Wu et. al (CN 110637463) ) and further in view of Bouazizi (US 20120173748) and further in view of FUJITA (CN 106101610).   

	Regarding claim 10, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 1 as discussed above. In addition, Boyce further discloses that the reconstructing the view images comprises unpruning the patches based on the metadata (as shown in fig. 1/fig. 2; paragraph 0033, … the same views, atlases, and patches are used in bitstream 128 as are present in bitstream 126. For example, all the atlas component video sequences including the texture atlases 130 and the depth atlases 132 are decoded and re-encoded using just video encoding, optional resampling via resamplers 204A and 204B, and decoding).
	It is noticed that Boyce does not disclose explicitly the metadata comprises pruning priority level information of a pruning order of images of the plurality of additional views.
	FUJITA disclose of the metadata comprises pruning priority level information of a pruning order of images of the plurality of additional views (page 25, 2nd last paragraph, a panoramic image is not likely to be viewing the sky region 51 and the ground region 52 panoramic image is deleted, and is more likely to be viewed is transmitted with priority; which means the metadata comprises pruning priority level information of a pruning order of images of the plurality of additional views ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises pruning priority level information of a pruning order of images of the plurality of additional views as a modification to the method  for the benefit transmit view with priority (page 25, 2nd last paragraph).

	Regarding claim 19, the combination of Boyce, Wu and Bouazizi teaches the limitations of claim 11 as discussed above.
	It is noticed that Boyce does not disclose explicitly generating pruning priority level information of a pruning order of images of the plurality of additional views, and wherein the metadata comprises the pruning priority level information.
	FUJITA disclose of generating pruning priority level information of a pruning order of images of the plurality of additional views, and wherein the metadata comprises the pruning priority level information (page 25, 2nd last paragraph, a panoramic image is not likely to be viewing the sky region 51 and the ground region 52 panoramic image is deleted, and is more likely to be viewed is transmitted with priority; which means the metadata comprises pruning priority level information of a pruning order of images of the plurality of additional views ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating pruning priority level information of a pruning order of images of the plurality of additional views, and wherein the metadata comprises the pruning priority level information as a modification to the method  for the benefit transmit view with priority (page 25, 2nd last paragraph).

10.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action..

11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423